Title: To Alexander Hamilton from William S. Smith, 29 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Union Brigade April 29th. 1800
          
          Inclosed I have the Honor of presenting the returns from the surgeons of the three Regiments under my Command, of the medicine wanted in each for immediate use, and those articles on Hand which are not fit for use
          You will observe by the dates of the returns it has not been in my power more promptly to attend to the communications on this subject which you were pleased to make under date of the 18th. inst. I have the Honor to be with great respect—Sir—Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        